Shanahan, J.,
dissenting.
If facts and law are disregarded, today’s decision may become acceptable.
Before receipt of his driver’s license at age 16, Goerke held a farm permit issued by the State of Minnesota and operated farm machinery, tractors, trucks, cars, and pickups used in agricultural operations. Later, when employed at Thistledew, a Minnesota correctional facility with 53 boys and a capacity of 70, Goerke frequently drove a van or station wagon to transport boys, ages 12 to 18, from Thistledew to neighboring *739towns, sometimes involving trips in excess of 100 miles. As noted by the majority, Goerke’s duties at Thistledew “required a considerable amount of driving.” In April 1983 Goerke came to Boys Town because he saw an opportunity to advance his career and to take additional courses at a local university. Three weeks after Goerke started his job, and without any intervening incident detrimental to the home, Boys Town discharged him from employment when the home learned about Goerke’s epilepsy. As additional background, reflected in the majority’s opinion, Goerke has not experienced an epileptic episode during the last 10 years, even when he may have overlooked taking medication, and epilepsy “does not interfere with Goerke’s mental processes, concentration, or coordination.”
The Legislature has clearly expressed the public policy which is the foundation of the Nebraska Fair Employment Practice Act:
It is the policy of this state to foster the employment of all employable persons in the state on the basis of merit regardless of their race, color, religion, sex, disability, or national origin, and to safeguard their right to obtain and hold employment without discrimination because of their race, color, religion, sex, disability, or national origin. Denying equal opportunity for employment because of race, color, religion, sex, disability, or national origin is contrary to the principles of freedom and is a burden on the objectives of the public policy of this state....
Neb. Rev. Stat. § 48-1101 (Reissue 1984).
Through the Nebraska Fair Employment Practice Act, the Legislature has sought to secure to the disabled full and equal access to employment, based on merit and bounded only by the actual disability which an employee or potential employee may be unable to overcome. Employment discrimination, attributable to a classification based solely on an individual’s disability rather than ability, is “peculiarly repugnant in a society that prides itself on judging each individual by his or her merits.” Andersen v. Exxon Co., 89 N.J. 483, 491, 446 A.2d 486, 490 (1982). A disability, by itself, is not a permissible basis to assume that an individual is unable to function in a particular context. Southeastern Community College v. Davis, 442 U.S. *740397, 99 S. Ct. 2361, 60 L. Ed. 2d 980 (1979).
However, Neb. Rev. Stat. §§ 48-1102(8) and 48-1111(1) (Reissue 1984) of the Nebraska Fair Employment Practice Act secure to the employer freedom to reject an applicant for employment or discharge an employee when such individual is unable to perform the duties imposed by the particular employment because that individual is generally unqualified for the employment or has a disability which actually impedes or prevents adequate job performance. See Andersen v. Exxon Co., supra.
Concerning the Nebraska Fair Employment Practice Act and unlawful discrimination based on disability, the question is whether the nature and extent of an individual’s disability reasonably preclude adequate performance of the particular job. See, Andersen v. Exxon Co., supra; Foods, Inc. v. Iowa Civil Rights Commission, 318 N.W.2d 162 (Iowa 1982); Silverstein v. Sisters of Charity, 43 Colo. App. 446, 614 P.2d 891 (1979).
In view of Goerke’s work and medical history, buttressed by the evidence from the neurologist who was Goerke’s attending physician, Goerke, although an epileptic, was able to perform the exact job from which he was discharged. Goerke has proved he is a member of a protected class and has, therefore, established a prima facie case of employment discrimination condemned by the Nebraska Fair Employment Practice Act.
Whatever has prompted the majority to refer to regulations of the U.S. Department of Transportation — regulations which the majority readily acknowledges are inapplicable to Boys Town — remains without suitable explanation and cogent correlation. The federal regulations pertain to drivers of 18-wheelers, semis, tremendous trucks, and other motorized mammoths moving for protracted periods as common carriers in interstate commerce. The “undeniable differences between commercial interstate driving” and Goerke’s driving duties at Boys Town annihilate any possible relevance regarding those federal regulations which, in relation to this case, are reduced to bureaucratic bunkum.
The majority’s opinion apocalyptically announces: “The fact that Goerke has not yet had a seizure while transporting others *741does not require the home to risk the safety of the boys in its charge on the basis of trial and error, and thereby invite and await disastrous results.” To the majority, it is absolutely inevitable that Goerke, an epileptic, will cause “disastrous results” in employment such as that at Boys Town. The facts do not warrant such awesome augury. Only a conclusion contradictory to the prognostication of the majority is deducible from facts presented to this court.
One objective of the antidiscrimination provision of the Nebraska Fair Employment Practice Act is prohibition of employment discrimination resulting from unfounded stereotyping of persons disabled by some physical or mental handicap. That objective is, as yet, unrealized. Today, epileptics; tomorrow, diabetics; thereafter ... ?
Krivosha, C. J., and White, J., join in this dissent.